 
[main_logo.gif]























Employment Agreement


between


Flagstone Reassurance Suisse SA
Rue du College 1, CH-1945 Martigny


(the “Company”)


and


Frederic Traimond
Avenue de la Harpe 5
1007 Lausanne
Switzerland


 

--------------------------------------------------------------------------------


 
[main_logo.gif]

 
This Employment Agreement shall be subject to the competent authorities issuing
the work and residence permits required for the Employee under Swiss law, if
any.





--------------------------------------------------------------------------------





1.             FUNCTION AND FIELD OF ACTIVITY
 
The Employee is employed as Chief Operating Officer for the Company. The
description of the Employee’s field of activity as well as his duties and
responsibilities, is an integral part of this Agreement (ANNEX 1).
 
The Company has the right to assign other duties and responsibilities to the
Employee which are in accordance with the Employee’s education and knowledge.
 
2.             RELEVANCE OF ARTICLES OF INCORPORATION AND REGULATIONS
 
The Company’s articles of incorporation and regulations, to be issued by the
board and as amended from time to time, are an integral part of this Agreement.
These articles are to be provided to the Employee.
 
3.             REPORTING
 
The Employee shall regularly report to the Chief Executive Officer. Annex 1
contains a detailed description of the Employee’s obligations.
 
4.             CONFLICT OF INTERESTS
 
The Employee shall not engage in any activities which might lead to a conflict
of interests with respect to his position with the Company.  In particular, the
Employee shall refrain from operating, working for, or participating in any
business which competes with the Company.
 
The Employee shall not engage in any other business activities without a written
board resolution.  In case of non-remunerated activities a written board
resolution shall only be required in case such activities could affect the
Company’s interests or the Employee’s performance.
 
The participation as a shareholder in the share capital of another company which
is not in competition with the Company is authorized if no entrepreneurial
influence is exercised.  The Employee is obliged to inform the board of
transactions in the shares of other insurers/reinsurers.
 
 

--------------------------------------------------------------------------------


 
[main_logo.gif]
 
 
5.             TERM AND STARTING DATE
 
This Employment Agreement is concluded for an indefinite duration. The Employee
shall start working on or before August 1, 2007.
 
This Employment Agreement may be terminated by either party upon three months’
notice, effective as of the end of the month. The Company will not give notice
before July 31, 2009, other than for Cause.
 
6.             PROBATION PERIOD
 
None.
 
7.             WORKING HOURS
 
The Employee shall devote his full working capacity exclusively to the Company.
 
8.             SALARY
 
The gross salary amounts to CHF 200,000 per year, payable in 12 monthly
installments.
 
This amount includes all compensation for overtime.
 
9.             BONUS
 
The Employee may be considered for a bonus in the range 0 - 25 % of his gross
salary earned, which is discretionary and conditional upon his performance,
conduct and the profitability of the Company. The bonus settlement will not take
place before the year end result is approved by the general assembly.
 
10.           EXPENSES
 
The Company shall cover all reasonable expenses (traveling and hotel expenses,
expenses for invitations etc.) which arise in connection with the Employee’s
activities for the Company. The Staff Policy Manual as amended from time to time
contains further rules regarding reimbursement of expenses.
 
If the employee take up fiscal residence in the Canton of Valais, the employer
will bear an additional Euros 10,000 per annum of such expenses and additionally
will reimburse Euros 15,000 of initial relocation expenses.
 
11.           SOCIAL SECURITY CONTRIBUTIONS
 
The Employee and the Company shall each pay half of the contributions for AHV
(Old Age and Survivors’ Insurance), IV (Invalidity Insurance), EO (Loss of
Earnings) and ALV (Unemployment Insurance). The Employee’s contributions are
deducted by the Company from his gross salary and a possible bonus payment.
 
 

--------------------------------------------------------------------------------


 
 
[main_logo.gif]
 
12.           PENSION PLAN
 
The Employee shall participate in the Company’s pension plan. The Plan is
detailed in Staff Policy Manual.
 
13.           ILLNESS
 
In case of the Employee’s inability to perform his duties under this Employment
Agreement due to illness, the Employee shall continue to receive his salary for
a maximum period of three months. In no case shall the Employee be entitled to
receive salary after the end of this Employment Agreement.
 
14.           ACCIDENT
 
The Employee is insured for occupational as well as non-occupational accidents
according to the mandatory Swiss accident insurance (UVG). The contributions for
the non-occupational accident insurance shall be paid the by the Employee. The
Company may deduct the Employee’s contributions from his gross salary.
 
The continuation of salary payment in case of accident is determined by
Art. 324a and 324b of the Swiss Code of Obligations. In no case shall the
Employee be entitled to receive salary after the end of this Employment
Agreement.
 
15.           DEATH
 
In case of the Employee’s death the Company shall pay to his wife or his minor
children, or, in the absence of these heirs, other persons to whom the Employee
fulfilled an obligation of support, the salary for the month of death and for
the three consecutive months. Such payment shall include the Company’s
obligations under Art. 338 of the Swiss Code of Obligations.
 
16.           VACATION
 
The Employee is entitled to 4 weeks of paid vacation (20 working days) per year.
Vacation is pro-rated for the first year.
 
The Employee shall further be entitled to receive his salary at public holidays
which apply in the Canton of Valais.
 
 

--------------------------------------------------------------------------------


 
[main_logo.gif]
 
 
17.           CONFIDENTIALITY, TRADE SECRETS
 
All manufacturing or trade secrets including customer base, technical,
organizational and financial information and all other information directly or
indirectly related to the business of the Company or to the business of any
customer of the Company, which is disclosed to the Employee by the Company or
any of its employees and which the Employee gets acquainted with during the
employment relationship with the Company, shall be treated as confidential
information. At all times, both during the employment and after the termination
thereof, the Employee shall keep such information secret and shall refrain from
disclosing it or using it in any way for his own benefit or for the benefit of
any person other than the Company.
 
18.           INTELLECTUAL PROPERTY RIGHTS
 
Inventions, designs, developments and improvements which the Employee makes
while performing his employment activity and contractual duties or to which the
Employee contributes belong to the Company, regardless of their protectability.
 
Inventions and designs which the Employee makes while performing his employment
activity but not during the performance of his contractual duties or to which
the Employees contributes are assigned to the Company without further
formalities. The Employee shall inform the Company of such inventions or
designs. The Company shall inform the Employee in writing within 6 months
whether it wishes to keep the rights to the invention or the design or to
release them to the Employee. In case that the invention or the design is not
released to the Employee, the Company shall pay him a special appropriate
compensation within the meaning of Art. 332 (4) of the Swiss Code of
Obligations.
 
The rights to works of authorship (drafts, models, plans, drawings, texts) which
the Employee creates while performing his employment activity, whether during
the performance of his contractual duties or not, including the right to uses
not yet known at this time, are transferred completely and exclusively to the
Company.
 
19.           MISCELLANEOUS
 
This Agreement together with Annexes and any other signed agreements of like
date form the entire contract between the Employee and the Company. Amendments
to this Employment Agreement shall only be valid if made in writing. E-mails
shall not form any part of this contract or any amendment thereto; however
documents exchanged electronically but signed by hand shall constitute valid
contracts and amendments.
 
Should any provision of this Employment Agreement be fully or partially invalid
or ineffective, the other provisions or parts shall remain valid and in full
force and effect. In such event, the invalid or ineffective provision or part
shall be replaced by a provision which best reflects the economic intentions of
the parties without being invalid or ineffective, having due regard to the
subject and purposes of this Employment Agreement.
 
 

--------------------------------------------------------------------------------


 
[main_logo.gif]
 
 
20.           APPLICABLE LAW
 
This Employment Agreement is subject to Swiss law.
 
21.           ANNEXES
 
The agreements and regulations attached to this Employment Agreement, as amended
from time to time, form an integral part of this Agreement.
 


 
Place, Date:  Lausanne, 17 avril 2007
 
 
/s/ David Brown                              
David Brown
Director
 
 
 
/s/ Frederic Traimond                     
Employee
 
 


                                                          
 
 
ANNEXES
 
Staff Policy Manual
 
 
 
 

--------------------------------------------------------------------------------



 
Annex 1
 
Description of Field of Activity as well as Duties and Responsibilities
 
Principal responsibilities will be the following:
 
Fulfill all aspects associated with the senior management position of COO,
reporting to local CEO.
 
Guide and assist the Swiss Entity throughout the initial development in Martigny
and Zurich in close cooperation with local CEO and CUO of Swiss operation and
CEOI/CUOI:
 
●
This will require dealing with many varied tasks as they appear - all associated
with a start up operation.
 
Assist the local CEO and the Board in development of strategy for Swiss
operations:
 
●
Analysis of the European underwriting opportunities and other business ideas in
collaboration with the underwriting team (new lines of business and
acquisitions).
 
●
Assist and coordinate business planning in close cooperation with local CEO, CUO
and CFO.
 
Contribute to the overall business production initiative:
 
●
Support Underwriting and Actuarial department in the business development.
 
●
Ensure we create the correct platform in Martigny for each lines of Business -
for example Aviation and Space under CUO and Andreas Peter’s guidance.
 
Assist and monitor different risk aspects of the Entity:
 
●
Head of Risk Management, Finance and Operations Committee.
 
●
Implementation of the local Risk Management and particularly the Swiss Solvency
Test.
 
●
Reserving process and quarterly estimations.
 
Develop and guide local HR in close cooperation with CEO and HR Manager of the
Group:
 
●
Ensure the correct implementation of Group rules and methodologies.
 
●
Coordinate the hiring requirements for Switzerland.
 
Develop and guide in procedurising the areas of monitoring, reporting and
finance for the Swiss operations:
 
●
Ensure Swiss offices (Martigny and Zurich) and their employees are fully up to
date on the current tools available and all systems used within Flagstone.
 
●
Coordinate any onsite training that may be required.



 
 

--------------------------------------------------------------------------------


 
 
The above list is purely indicative and allocated tasks can evolve along with
the needs of the Company.
 
Martigny, 1st November 2007
 
/s/
 
-------ENDS-------
 